VIA EDGAR April20, 2012 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Attn: Mr.James O'Connor Re: Application for Withdrawal of Pre-Effective Amendment to Registration Statement Arden Sage Multi-Strategy Fund, L.L.C. File Nos.333-154909 and811-21778 Ladies and Gentlemen: Arden Sage Multi-Strategy Fund, L.L.C. (the “Fund”), a Delaware limited liability company, hereby applies, pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the "Securities Act"), to withdraw the pre-effective amendment No.1 to its registration statement on Form N-2 (File Nos.333-154909 and811-21778) (the "Pre-Effective Amendment") filed on March 2, 2012 under the Securities Act and the Investment Company Act of 1940, as amended.The Pre-Effective Amendment was inadvertently filed under an incorrect Securities Act file number. If you have any questions concerning the foregoing, please contact George M. Silfen, Esq. of Schulte Roth & Zabel LLP, counsel to the Fund, at (212)756-2131. Very truly yours, Arden Sage Multi-Strategy Fund, L.L.C. By: /s/ Craig Krawiec Name: Title: Craig Krawiec President
